 




 
SECURITY AGREEMENT
 
 AGREEMENT, dated 28th day of November 2007, between Vital Health Technologies,
Inc. / Caribbean American Health Resorts, Inc., a Minnesota Corporation.
("Debtor"), and Edward Rubin, ("Secured Party'').
 
W I T N E S S E T H
 
 WHEREAS, concurrently here with Secured Party, in conjunction with an MSO
Purchase Agreement of same date, has promised and pledged to Debtor the sum of
THREE MILLION DOLLARS ($3,00,000.00), as evidenced by a Promissory Note of even
date herewith (the "Note"): and
 
 WHEREAS, in order to induce Secured Party to accept such Note as part of the
MSO Purchase Agreement, Debtor has agreed to pledge to Secured Party certain
property as security for the loan;
 
 NOW THEREFORE, in consideration of the above principal, and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions. The following terms as used in this Agreement shall have the
meanings set forth below:
 
"Collateral". shall mean all rights, titles and interests in the assets,
personal, real or intangible, of the business owned and operated by debtor and
all property of the same class or character acquired by Debtor subsequent: to
the date hereof, and all proceeds thereof, and all substitutions, replacements
and accessions thereto, including but not limited to un-issued shares of stock
of the Debtor.
 
"Obligations". shall mean all principal and interest due or to become due under
the afore said Note, and any other indebtedness or liability of Debtor to
Secured Party, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.
 
2. Creation of the Security Interest. Debtor hereby grants to Secured Party a
security interest in all of the right, title and interest of Debtor in and to
the Collateral to secure the full and prompt payment and performance of all of
the Obligations.
 
3. Debtor's Obligations to Pay. Debtor shall pay and perform all of the
Obligations of Debtor to Secured Party as the same may become due according to
their terms. Debtor shall be liable for, and shall reimburse to Secured Party,
all expenses, including reasonable attorneys' fees, incurred or paid in
connection with establishing, perfecting, maintaining, protecting or enforcing
any of Secured Party's rights and remedies hereafter.


 

 
1

--------------------------------------------------------------------------------

 

 
4.       Protection of the Collateral. Debtor shall defend the title to the
Collateral against all claims and demands whatsoever. Debtor shall keep the
Collateral free and clear of all liens, charges, encumbrances, taxes and
assessments, and shall pay all taxes, assessments and fees relating to the
Collateral. Upon request by Secured Party. Debtor shall furnish further
assurances of title, execute any further instruments and do any other acts
necessary to effectuate the purposes and provisions of this Agreement. The risk
of loss of the Collateral at all times shall be borne by Debtor.
 
5.       Filing and Recording. Debtor, at its own cost and expense, shall
execute and deliver to Secured Party any financing statements, and shall procure
for Secured Party any other documents, necessary or appropriate to protect the
security interest granted to Secured Party hereunder against the rights and
interests of third parties, and shall cause the same to be duly recorded and
filed in all places necessary to perfect the security interest of Secured Party
in the Collateral. In the event that any recording or refiling thereof (or
filing of any statements of continuation or assignment of any financing
statement) is required to protect and preserve such security interest, Debtor,
at its own cost and expense, shall cause the same to be rerecorded and/or
refiled at the time and in the manner requested by Secured Party. Debtor hereby
authorizes Secured Party to file or refile any financing statements or
continuation statements with respect to the security interest granted pursuant
to this Agreement which at any time may be required or appropriate, although the
same may have been executed only by Secured Party, and to execute such financing
statement on behalf of Debtor. Debtor hereby irrevocably designates Secured
Party, its agents, representatives and designees, as agent and attorney-in-fact
for Debtor for the aforesaid purposes.
 
6. Default. The occurrence of any one or more of the following events
(hereinafter referred to as "Events of Default") shall constitute a default
hereunder, whether such occurrence is voluntary or involuntary or comes about or
is effected by operation of law or pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental authority:
 
(a) If Debtor shall fail to pay, perform or observe any covenant, agreement,
term or provision of this Agreement, the Note or any other agreement or
arrangement now or hereafter entered into between the parties hereto or with
respect to any Obligation of Debtor to Secured Party, or
 
(b) If any representation, warranty or other statement of fact herein or in any
writing, certificate, report or statement at any time furnished to Secured Party
pursuant to or in connection with this Agreement or the Note shall be false or
misleading in any material respect; or
 
(c) If Debtor shall: admit in writing its inability to pay its debts generally
as they become due; file a petition for relief under the bankruptcy laws or a
petition to take advantage of any insolvency act; make an assignment for the
benefit of creditors; commence a proceeding for the appointment of a receiver,
trustee, 1iquidator or conservator of itself or the whole or any substantial
part of its property; file a petition or answer seeking


 

 
2

--------------------------------------------------------------------------------

 

 
 
reorganization or arrangement or similar relief under  Federal Bankruptcy Laws
or any other applicable law or statute of the United States or any State or
foreign country; or if Debtor shall be adjudged a bankrupt or insolvent, or a
court of competent jurisdiction shall enter any order, judgment or decree
appointing a receiver, trustee, liquidator or conservator of Debtor or of the
whole or any substantial part of the property of Debtor or approves a petition
filed against Debtor seeking reorganization or similar relief under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States or
any State or foreign country; or if, under the provisions of any other law for
the relief or aid of debtors, a court of competent jurisdiction shall assume
custody or control of Debtor or the whole or any substantial part of its
property; or if there is commenced against Debtor any proceeding for any of the
foregoing relief, or if Debtor by any act indicates its consent to, approval of,
or acquiescence in any such proceeding; or
 
(d) If any creditor of Debtor for any reason what so ever here after shall
accelerate payment in whole or in part of any outstanding obligation owed to it
by Debtor under any agreement or arrangement, or if any judgment against the
Debtor or any execution against any of its property for any amount remains
unpaid, unstayed or undismissed for a period in excess of thirty days.
 
7. Rights and Remedies. Upon the occurrence of an Event of Default, the
Obligations shall immediately become due and payable in full without notice or
demand. Secured Party shall have all rights and remedies provided by the Uniform
Commercial Code in effect in the State of California on the date hereof. In
addition to, or in conjunction with, or substitution for such rights and
remedies, Secured Party may at any time arid from and after the occurrence of an
Event of Default hereunder:
 
(a) with or without notice to Debtor, foreclose the security interest created
herein by any available judicial procedure, or take possession of the
Collateral, or any portion thereof with or without judicial process, and enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the same, or rendering the same unusable, or disposing
of the Collateral on such premises, and Debtor agrees not to resist or interfere
therewith;
 
(b) require Debtor to prepare, assemble or collect the Collateral, at Debtor's
own expense, and make the same available to Secured Party at such place as
Secured Party may designate, whether at Debtor's premises or elsewhere;
 
(c) sell, lease or otherwise dispose of all or any part of the Collateral,
whether in its then condition or after further preparation, in Debtor's name or
in its own name, or in the name of such party as Secured Party may designate,
either at public or private sale (at which Secured Party shall have the right to
purchase), in lots or in bulk, for cash or for credit, with or without
representations or warranties, and upon such other terms as Secured Party, in
its sole discretion, may deem advisable; and ten days' written notice of such
public sale date or dates after which private sale may occur, or such lesser
period of time in the case of an emergency, shall constitute reasonable notice
hereunder:
 


 

 
3

--------------------------------------------------------------------------------

 

 
(d) execute and deliver documents of title, certificates of origin, or other
evidence of payment, shipment or storage of any Collateral or proceeds on behalf
of and in the name of Debtor;
 
(e) remedy any default by Debtor hereunder, with out waiving such default, and
any monies expended in so doing shall be chargeable with interest to Debtor arid
added to the Obligations secured hereby; and
 
(f) apply for an injunction to restrain a breach or threatened breach o f this
Agreement by Debtor.
 
8.       Cumulative Rights. All rights, remedies and powers granted to Secured
Party herein, or in any instrument or document related hereto, or provided or
implied by law or in equity shall be cumulative and may be exercised singly or
concurrently on any one or more occasions.
 
9.       Debtor's Representations And Warranties. Debtor hereby represents and
warrants to Secured Party that:
 
(a) Neither the execution nor the delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will violate any law or regulation, or any order or decree of
any domestic or foreign court of governmental authority, or will conflict with,
or result in the breach of, or constitute a default under, any indenture,
mortgage, deed or trust, agreement or other instrument to which Debtor is a
party or by which Debtor may be bound, or result in the creation or imposition
of any lien, claim or encumbrance upon any property of Debtor.
 
(b) Debtor has the power to execute, deliver and perform the provisions of this
Agreement and all instruments and documents delivered or to be delivered
pursuant hereto, and has taken or caused to be taken all necessary or
appropriate actions to authorize the execution, delivery and performance of this
Agreement iand all such instruments and documents.
 
(c) Debtor is the legal and equitable owner of the Collateral, free and clear of
all security interests, liens. claims and encumbrances of every kind and nature.
 
(d) No default exists, and no event which with notice or the passage of time, or
both, would constitute a default under the Collateral by any party thereto, and
there are no offsets, claims or defenses against the obligations evidenced by
the Collateral, except as may be expressly set forth in Exhibit A annexed
hereto.
 
10. Notices. All notices, requests, demands or other communications provided for
herein shall be in writing and shall be deemed to have been properly given if
sent by registered or certified mail, return receipt requested, addressed to the
parties at their respective addresses, or at such other addresses as the parties
may designate in writing.
 
 

 
4

--------------------------------------------------------------------------------

 

 
11. Modification And Waiver. No modification or waiver of any provision of this
Agreement, and no consent by Secured Party to any breach thereof by Debtor shall
be effective unless such modification or waiver shall be in writing and signed
by Secured Party, and the same shall then be effective only for the period and
on the conditions and for the specific instances and purposes specified in such
writing. No course of dealing between Debtor and Secured Party in exercising any
rights or remedies hereunder shall operate as a waiver or preclude the exercise
of any rights or remedies hereunder.
 
12. Applicable Law. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of California.
 
13. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators.
successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.
 
Debtor
CARIBBEAN AMERICAN HEALTH RESORTS, INC.
Hal Martin, President
 
By: /s/ Hal Martin
 
 

 
Notary
[SEAL]
EDWARD SIERRA
/s/ Edward Sierra
COMM #1487219
 
Notary Public California
 
Los Angeles County
 
My Comm. Expires May 29, 2008


 
5